Citation Nr: 0729059	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for skin disease of the 
feet, claimed as "jungle rot."  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

The veteran testified at a September 2002 Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

This case was remanded in July 2003.


FINDINGS OF FACT

1.  The preponderance of the probative medical evidence is 
against finding that the veteran has a right knee disorder 
that is due to any event or incident of service, and 
arthritis of the right knee was not manifested to a 
compensable degree in the first year following the veteran's 
separation from active duty.

2.  The preponderance of the probative medical evidence is 
against finding that the veteran has a skin disorder of the 
feet that is due to any event or incident of service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred nor aggravated as 
a result of active military duty, and right knee arthritis 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  A skin disease of the feet was not incurred nor 
aggravated as a result of active military duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 
correspondence and a May 2007 supplemental statement of the 
case (SSOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned (see 
May 2007 SSOC).  While the appellant may not have received 
full notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


Factual Background

Neither the service enlistment examination report nor the 
service separation examination report, dated in June 1962 and 
March 1965, respectively, refers to any knee or skin 
complaints, findings or diagnoses.   An October 1962 heatlh 
record notes that the veteran hurt his right knee playing 
football two to three years earlier, and reinjured it four 
weeks ago.  He was provided an Ace bandage.  An October 1962 
X-ray report shows no evidence of fracture or dislocation of 
the right knee.  

The veteran claims that he injured his right knee injury in 
1962, and subsequently had surgery in 1999.  He adds that 
that his claimed skin disorder is the result of his having 
had "jungle rot."  See VA Form 21-4138, dated in September 
2000.

VA records shows that the veteran underwent right knee 
surgery following incurring a degenerative meniscal tear in 
July 1999.  

A July 2000 VA medical record notes that the veteran 
complained of right knee related complaints, to include 
popping and pain.  

The report of an August 2001 VA general medical examination 
is devoid of diagnoses concerning the right knee and the 
skin.  

An August 2001 VA outpatient treatment record shows that the 
veteran was afforded a diabetic foot visual examination.  
Dermatological examination was essentially normal.  The 
diagnoses included IDDM [insulin dependent diabetes 
mellitus], bilateral onychomycosis and bilateral tinea pedis.  

The report of a February 2004 VA orthopedic examination notes 
that post traumatic arthritis of the right knee was 
diagnosed.  

A VA X-ray report dated in August 2005 includes a diagnosis 
of extensive osteoarthritis of the knees.  


Postservice medical records also include an April 2006 VA 
orthopedic medical report.  The veteran was not examined, but 
the claims file was noted to have been reviewed.  The 
physician commented that the veteran's present right knee 
disorder was "most likely caused" or was the "result of 
the [football] injury sustained in the service."  The 
rationale for the opinion was that injuries of "this 
nature" often lead to degenerative joint disease.  

An April 2006 VA skin medical report, completed by the same 
physician who supplied the April 2006 VA orthopedic medical 
report, shows that while the veteran was not examined, his 
claims file was reviewed.  The physician commented that the 
veteran's current fungal infection of the feet was "at least 
as likely as not" caused by or a result of the claimed 
jungle rot suffered by the veteran while in the service.  The 
rationale for the opinion was that residuals from fungal 
infections often become chronic conditions.  

Additional VA medical opinions were sought in May 2006.  

As part of an August 2006 VA skin medical report, the 
reviewing physician is shown to have commented on the 
veteran's medical history.  He commented that the veteran's 
service medical records contained no diagnosis or treatment 
for any fungal infection.  He added that the veteran did not 
seek medical help for his complained of skin problems until 
many years after service discharge.  The examining physician 
added that there was no indication of either complaints, 
treatment, or diagnoses of fungal infection, skin rash, or 
"jungle rot" during the veteran's military service.  Adding 
that at the veteran's service separation skin examination was 
negative, the examiner opined that he could not state that 
the veteran's current fungal infections were present during 
the veteran's active service or are responsible for the 
currently diagnosed fungal infection.  


As part of a September 2006 VA orthopedic medical report, the 
reviewing physician commented on the veteran's in-service 
(including negative X-ray findings in October 1962) and post-
service medical history as pertaining to his right knee.  He 
commented that any "serious" knee complaints were reported 
in 1999, some 33 years following the veteran's service 
separation.  He added that the veteran's current right knee 
problem was not related to military service.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110, 1131, 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain enumerated disorders, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Analysis

As noted, the veteran was supplied an Ace bandage in October 
1962 after he complained of right knee problems.  X-ray 
examination, also in October 1962, was negative.  A right 
knee disorder was not shown when the veteran underwent his 
service separation examination in March 1965.  The first 
post-service reference to right knee complaints are dated in 
1999, more than 30 years after the veteran's service 
separation, when the veteran underwent right knee surgery.  
Arthritis of the right knee was first diagnosed post-service 
in February 2004.


As to the veteran's claimed skin disorder, service medical 
records are silent for any skin-related problems.  Also, not 
until August 2001, more than 30 years following the veteran's 
service separation were any skin-related diagnoses provided; 
bilateral onychomycosis and bilateral tinea pedis.  However, 
at that time, skin examination was normal.  

As discussed above, a VA physician, in April 2006, provided 
opinions which, respectively, attributed the veteran's right 
knee and skin problems to his military service.  However, 
this physician is not shown to have supported the opinions 
with sufficient clinical and objective evidence.  For 
example, no where do the service medical records document 
that the veteran suffered from a chronic right knee disorder; 
rather he was on one isolated occasion given an Ace bandage.  
Right knee-related problems were not shown until many years 
thereafter  Black, supra.  Similarly, the 2006 opinion which 
related the veteran's claimed fungal infection of the feet 
was also inadequate as it is unsupported by contemporaneously 
prepared clinical evidence.  

In contrast, two VA physicians, following review of the 
complete medical record, including the veteran's service 
medical records and post-service medical records, 
respectively opined that, in essence, the veteran did not 
have a right knee disorder or skin disorder which was related 
to his military service, and that the appellant's current 
symptoms were not related to service.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the VA medical opinions supplied in August and September 2006 
because they were both based on an accurate appraisal of the 
service medical records which show that the veteran did not 
have either a right knee disorder or a skin disorder during 
his military service.  Both of these opinions, unlike the 
ones provided earlier in 2006, were supported by clinical 
evidence.


The only other evidence in support of the claim are the 
veteran's own statements, to the effect that his claimed 
right knee and skin problems are related to service.  
However, as a layperson, he is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of the claimed disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds that, because the most probative evidence of 
record is against a link between military service and either 
a right knee disorder and a skin disorder, service connection 
for the claimed disorders is denied.  

The Board observes that while right knee arthritis has been 
diagnosed this diagnosis was first made in the 2004, many 
years following the veteran's 1965 service separation.  Thus, 
presumptive service connection may not be granted pursuant to 
38 C.F.R. §§ 3.307, 3.309.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for skin disease of the 
feet is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


